ACCEPTED
                                                                            01-14-00317-CV
                                                                  FIRST COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                        3/4/2015 7:26:10 PM
                                                                       CHRISTOPHER PRINE
                                                                                     CLERK

                        NO. 01-14-00317-CV

                            IN THE                          FILED IN
                                                     1st COURT OF APPEALS
                      COURT OF APPEALS                   HOUSTON, TEXAS
                           FOR THE                   3/4/2015 7:26:10 PM
                   FIRST DISTRICT OF TEXAS           CHRISTOPHER A. PRINE
                                                             Clerk



               PELCO CONSTRUCTION COMPANY
                         Appellant

                                  v.

                  CHAMBERS COUNTY, TEXAS
                         Appellee


           Appealed from the 344th Judicial District Court
           Chambers County, Texas; Cause No. CV-26356


                   NOTICE OF APPEARANCE


     Pursuant to Rule 6.2 of the Texas Rules of Appellate Procedure,

the following undersigned attorney hereby appears on behalf of

Appellant Pelco Construction Company:

     John Chris Juravich
     Attorney at Law
     Bar No. 11058700
     9801 Westheimer, Suite 302
     Houston, Texas 77042
     Telephone: (713) 917-6810
     Facsimile: (713) 588-8442
     Email: jcjuravich@aol.com
     The undersigned attorney currently represents Pelco Construction

Company in post-judgment matters in the trial court, and hereby

requests notice of all activities occurring in this Court.

                                   Respectfully submitted,

                                   /s/ J. Chris Juravich
                                   John Chris Juravich
                                   Attorney at Law
                                   Bar No. 11058700
                                   9801 Westheimer, Suite 302
                                   Houston, Texas 77042
                                   Telephone: (713) 917-6810
                                   Facsimile: (713) 588-8442
                                   Email: jcjuravich@aol.com

                                   ATTORNEY FOR APPELLANT
                                   PELCO CONSTRUCTION
                                   COMPANY




                                      2
                    CERTIFICATE OF SERVICE

As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e),
I certify that I have served this document on all other parties, which are
listed below, on the 4th day of March 2015, as follows:

     Nathan M. Brandimarte
     nmb@obt.com
     James H. Chesnutt II
     jhc@obt.com
     Robert L. Florance, IV
     rflorance@obt.com
     Orgain Bell & Tucker, LLP
     P.O. Box 1751
     470 Orleans Street
     Beaumont, Texas 77704-1751
     Fax: (409) 838-6959

                                  /s/ J. Chris Juravich
                                  John Chris Juravich




                                    3